         Case 1:18-cv-02921-JMF Document 681 Filed 01/02/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
STATE OF NEW YORK, et al.,                       :
                                                 : No. 18-cv-2921
                  Plaintiffs,                    :
v.                                               : Hon. Jesse M. Furman
                                                :  United States District Judge
UNITED STATES DEPARTMENT OF COMMERCE,           :
et al.,                                          : [PROPOSED] ORDER
                                                 : TERMINATING
                  Defendants.                    : APPEARANCE OF
                                                 : JONATHAN B. MILLER
________________________________________________:

       WHEREAS, the Court has reviewed the motion of Jonathan B. Miller seeking leave to

withdraw as an attorney of record in this matter, as well as his declaration in support thereof;

       IT IS HEREBY ORDERED THAT the appearance of Jonathan B. Miller in this matter

is terminated;

       IT IS FURTHER ORDERED THAT the Clerk of Court shall remove Mr. Miller from

the docket sheet in this matter.

       IT IS SO ORDERED.

                2
Dated: January ______, 2020                   HON. JESSE M. FURMAN
New York, New York                            United States District Judge



    The Clerk of Court is directed to terminate Docket No. 680.
